DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 6/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 and 13-16 have been amended.  Claims 9-12 are cancelled.  Claim 17 is newly added.  Accordingly, claims 1-8 and 13-17 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the objection of claim 8  moot.  Specifically, claim 8 has been amended to improve the clarity of the claim.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the rejection of claims 2 and 8 under 35 USC 112(b) moot.  Specifically, said claims have been amended to remedy the previously presented indefinite issues.  Thus, said rejection has been withdrawn.  However, in light of Applicant’s amendments, a new grounds of rejection for claims 4-8 and 17 is made under 112(b) (see below).

	Applicant’s amendment renders the rejection(s) under 35 USC 103 over Zhang moot.  Specifically, Zhang is silent to the limitation, “FeO in a range from 0.0001 to 5 wt%”.  Also, the instant claims require ZnO in amount of 5.83 to 7 wt%, however Zhang teaches a total amount of BaO, ZnO, MgO and CaO to be about 0.5-4.0 wt% ([0049]).  Zhang states that if the total content is more than about 4.0%, the glass can become more brittle and sensitive to the melting process, or the glass can become more porous ([0049]).  The reference does not provide the necessary teachings to render the limitation, “ZnO in amount of 5.83 to 7 wt%” obvious.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 103 over Ruben in view of Zhang moot.  Specifically, he references are silent to the particular glass formulation claimed in claim 1, namely the amount of ZnO.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niida et al. (US 2009/0088309 A1, Apr. 2, 2009, hereafter as “Niida”).
The invention is drawn to a glass comprising SiO2 in a range from 62 to 66 wt%, ZnO in a range from 5.83 to 7 wt%, TiO2 in a range from 3.5 to 8 wt%, Al2O3 in a range from 3.8 to 4.5 wt%, B2O3 in a range from 8.22 to 10 wt%, and FeO in a range from 0.001 to 5 wt%, wherein the glass is inhibitory against biofilm formation; products thereof, and a method of using thereof.
Regarding instant claim 1, Niida teaches glass compositions comprising SiO2, ZnO, TiO2, Al2O3 and B2O3 and amounts thereof (abstract; Table 2).  Niida generally teaches compositions comprising 60-79% SiO2, 0 -10% ZnO, 0.02-10% TiO2, 0-10% Al2O3, 0-13% (exclusive of 13%) B2O3, and 0.5 to 50 ppm T-Fe2O3. For instance, Example 7 comprises 63.8% SiO2, 6.3% ZnO, 3.7% TiO2, 3.1% Al2O3, 8.5% B2O3 and 4 ppm T-Fe2O3 and Examples 9-11 comprise 64.6% SiO2, 5.9% ZnO, 4.0% TiO2, 4.2% Al2O3, 7.2% B2O3 and 4-9 ppm T-Fe2O3 (Table 2). Niida teaches that Fe2O3 and/or FeO are present in glass compositions and that the total content of iron oxide is abbreviated as T-Fe2O3 ([0053]). Niida also teaches reducing/converting the amount of Fe2O3 into FeO so as to reduce fluorescence generated from the glass ([0055]).  Niida teaches that T-Fe2O3 is present in amount from 0.5 to 50 ppm ([0058]).  Said range is equivalent to 0.00005-0.005% which overlaps with the claimed FeO range. 
Niida is silent to FeO in an amount of 0.001 to 5 wt%.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of FeO by way of routine experimentation and arrive at the claimed amounts with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Niida teaches iron oxide in a total amount of 0.5 to 50 ppm (0.00005-0.005%) and also that the amount of FeO can be increased by converting Fe2O3 into FeO in order to reduce fluorescence generated from the glass.
Niida is silent to a particular embodiment that combines all of the elements in the claimed amounts.  
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  
Because the claimed ranges lie inside or are “merely close” to the general ranges disclosed in Niida, a prima facie case of obviousness exists.  Furthermore, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore, it would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of each compound arrive at the claimed amounts by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Niida teaches the general conditions of the claim, that is, to include SiO2 in an amount of 60-79%, ZnO in an amount of 0 -10%, TiO2 in an amount of 0.02-10%, Al2O3 in an amount of 0-10%, B2O3 in an amount of 0-13% (exclusive of 13%), and T-Fe2O3 in an amount of 0.5 to 50 ppm and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Niida is silent to the explicit limitation, “wherein the glass is inhibitory against biofilm formation”, however MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  MPEP 2112.01(I) also states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.  As discussed supra, Niida teaches a substantially identical composition and, as such, claimed properties including inhibition of biofilm formation are presumed to be necessarily present.
Regarding instant claim 2, Niida teaches several glass compositions comprising SiO2, ZnO, TiO2, Al2O3, B2O3, FeO, and Na2O and/or K2O in amounts within the claimed ranges (abstract; Table 2).  Niida teaches including Na2O in amounts of greater than 0 but no more than 20% and K2O in amounts of 0-15% (abstract). For instance, Example 7 comprises 63.8% SiO2, 6.3% ZnO, 3.7% TiO2, 3.1% Al2O3, 8.5% B2O3, 4 ppm Fe2O3, 6.7% Na2O and 7.2% K2O and Examples 9-11 comprise 64.6% SiO2, 5.9% ZnO, 4.0% TiO2, 4.2% Al2O3, 7.2% B2O3, 4-9 ppm Fe2O3, 6.4% Na2O and 7.5% K2O (Table 2). 
Regarding instant claim 3, Niida teaches the abovementioned compositions.  Said compositions do not include Ag, P2O5, or F and as such meet the limitations of “a content of Ag of less than 0.3 wt%”, “a content of P2O5 of less than 0.5 wt%” and “a content of F of less than 1 wt%” because said ranges are inclusive of 0%.
Regarding instant claim 8, Niida teaches including K2O in amounts up to 15%, preferably 10% or less and most preferably between 4 to 10% which fully encompasses the claimed range of K2O, Na2O in amounts of greater than 0 but no more than 20%, preferably 1 to 15%, more preferably 4 to 15% and most preferably 4 to 10% (abstract; [0040]-[0041]).  As discussed above, Niida teaches that Fe2O3 and/or FeO are present in glass compositions and that the total content of iron oxide is abbreviated as T-Fe2O3 ([0053]). Niida also teaches reducing/converting the amount of Fe2O3 into FeO so as to reduce fluorescence generated from the glass ([0055]).  Niida teaches that T-Fe2O3 is present in amount from 0.5 to 50 ppm ([0058]).  Said range is equivalent to 0.00005-0.005% which overlaps with the claimed FeO range. 
Niida is silent to a particular composition comprising FeO in a range of 0.001 to 0.005 wt%, Na2O in a range from 5.9 to 6.5 wt%, and K2O in a range of 8.3 to 9.1 wt% in combination.
MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. MPEP 2144.05 also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. 
Niida teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the percentages of each element in order to produce a desired glass composition. Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of FeO by way of routine experimentation and arrive at the claimed amount with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Niida teaches iron oxide in a total amount of 0.5 to 50 ppm (0.00005-0.005%) and also that the amount of FeO can be increased by converting Fe2O3 into FeO in order to reduce fluorescence generated from the glass. It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amounts of Na2O and K2O by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05).
Regarding instant claims 13 and 14, Niida teaches that the glass compositions are used to form a glass substrate ([0014]).
Regarding instant claim 17, Niida teaches the abovementioned compositions.  Said compositions do not include SeO2 and as such meet the limitations of “SeO2 in the range from 0 to 0.04 wt%” because said ranges are inclusive of 0%.
Thus, the teachings of Niida render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 6/24/2022, regarding the 103 rejection over Niida have been fully considered but they are not persuasive. 
	Applicant argues that Niida does not disclose FeO in the specific compositions/examples.  Applicant states that Niida discloses Fe2O3 in trace amounts, e.g., 50 ppm or less and does not disclose an amount of FeO at all.  Applicant asserts that the claimed 0.001 wt% is well in excess of 50 ppm. Remarks, page 6.
In response, it is respectfully submitted that Niida teaches that Fe2O3 and/or FeO are present in glass compositions and that the total content of iron oxide, that is, FeO and Fe2O3, is abbreviated as T-Fe2O3 ([0053]). Niida also teaches reducing/converting the amount of Fe2O3 into FeO so as to reduce fluorescence generated from the glass ([0055]).  Niida teaches that T-Fe2O3 is present in amount from 0.5 to 50 ppm ([0058]) which is equivalent to 0.00005-0.005%.  Contrary to Applicant’s assertion, the claimed range overlaps with the claimed FeO range. Niida teaches the general conditions of the claim and it is well within the knowledge of a skilled artisan to optimize the amount of FeO by way of routine experimentation in order to produce a desired glass composition. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the composition of Niida by way of routine experimentation with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because it is the normal desire of scientists/artisans to improve upon what is already generally known and determine where in a disclosed range is the optimum values (MPEP 2144.05) and because Niida teaches that the amount of FeO can be increased by converting Fe2O3 into FeO in order to reduce fluorescence generated from the glass.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 and 17 recite the limitation “the glass, glass ceramic, or ceramic”.  Claims 4-7 depend from claim 1 and claims 8 and 17 depend from claim 2 and ultimately from claim 1.  Neither claim 1 or claim 2 recite “a glass, glass ceramic, or ceramic”. There is insufficient antecedent basis for this limitation in the claim.  However, claim 1 recites “A glass” and claim 2 recites “The glass”.  Thus, there is sufficient antecedent basis for “The glass” and, as such, it is respectfully submitted that the limitation, “the glass, glass ceramic, or ceramic” is replaced with “the glass” at every recitation in claims 4-8 and 17.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest the glass composition comprising SiO2 in a range from 62 to 66 wt%, ZnO in a range from 5.83 to 7 wt%, TiO2 in a range from 3.5 to 8 wt%, Al2O3 in a range from 3.8 to 4.5 wt%, B2O3 in a range from 8.22 to 10 wt%, and FeO in a range from 0.001 to 5 wt% configured as an element introducible/implantable/attachable on/into a human or animal body including the particular elements claimed in claims 7 and 16. The prior art also does not teach or suggest a carrier member comprising (A) a casing including titanium and/or a titanium alloy, wherein the casing defines a feedthrough therein that opens to a feedthrough opening, (B) a functional element within the feedthrough therein, and (C) an insulating element including said glass composition hermetically sealing the feedthrough opening therein, wherein the functional element is selected from the group consisting of an electrical conductor, an optical fiber, a waveguide, a hollow waveguide, a tube, and a capillary. 
The closest prior art is Niida (discussed above).  However, Niida is drawn to glass compositions for cover glass that are used with microscopes. Niida does not teach or reasonably suggest utilizing the glass compositions as an element introducible/implantable/attachable on/into a human or animal body including the particular elements claimed in claims 7 and 16 or as part of the carrier member claimed in claim 15.
Zhang (of record) is also relevant art.  However, Zhang is silent to the limitation, “FeO in a range from 0.0001 to 5 wt%”.  The instant claims also require ZnO in amount of 5.83 to 7 wt%, however Zhang teaches a total amount of BaO, ZnO, MgO and CaO to be about 0.5-4.0 wt% ([0049]).  Zhang states that if the total content is more than about 4.0%, the glass can become more brittle and sensitive to the melting process, or the glass can become more porous ([0049]).  The reference does not provide the necessary teachings to render the limitation, “ZnO in amount of 5.83 to 7 wt%” obvious.  
Thus, claims 4-7, 15 and 16 are free of the prior art.

Conclusion
All claims have been rejected or objected to; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617